Exhibit 10(b)


THIRD AMENDMENT TO
THE INTEGRATED METAL TECHNOLOGY, INC.
401(K) PLAN FOR BARGAINING UNIT EMPLOYEES

        THIS THIRD AMENDMENT to The Integrated Metal Technology, Inc. 401(k)
Plan for Bargaining Unit Employees (the “Plan”) is adopted by Integrated Metal
Technology, Inc. (the “Employer”) with reference to the following:

        A.        The Employer adopted the Plan in 1991 to provide a retirement
savings program for employees who are in the collective bargaining unit
represented by Local 6-0410 of the Paper, Allied Industrial, Chemical and Energy
Workers International Union, AFL-CIO, Canadian Labour Congress. The Plan was
amended and restated in its entirety effective as of January 1, 2001 and further
amended thereafter.


        B.        The Employer wishes to amend the Plan to incorporate changes
required by recent collective bargaining regarding plan loans.


                   NOW, THEREFORE, the Plan is amended as follows:


        1.        Article 9 of the Plan is renamed:


                                   “WITHDRAWALS DURING EMPLOYMENT AND
PARTICIPANT LOANS”.

        2.        A new Section 9.4 is added to the Plan to read as follows:


        9.4        Loans to Participants.


        (a)        Loan Amount. Participants who are employed by the Employer
may borrow from their accounts any amount that does not exceed 50% of the
accounts or $50,000, whichever amount is smaller. The $50,000 limit will be
reduced by an amount equal to the highest balance of any plan loan outstanding
to the participant within the previous 12 months. The minimum amount of any loan
will be $1,000.


        (b)        Restrictions on Loans. Loans will be permitted only from Pay
Deferral and rollover accounts, and the Pay Deferrals and rollover sub accounts
of prior plan accounts. Loans will be permitted for any reason, but a
participant may have only one loan outstanding at any time.


        (c)        Loan Procedures. Loans will be allocated to a separate loan
account for the participant. All expenses incurred in connection with the loan
will be charged to the loan account and interest paid on the loan will be
credited to the loan account. The Trustee will transfer the loan payments
periodically to the participant’s accounts and reinvest them accordingly.


--------------------------------------------------------------------------------

                     Loans must comply with the following:

        (1)        A application for a loan must be made by the participant and
submitted to the Trustee. The application must include an authorization by the
borrower to repay the loan through payroll deduction arrangements with the
Employer. An application that satisfies the provisions of this Section 9.4 will
be approved;


        (2)        The period for repayment for any loan will not exceed 10
years if the proceeds of the loan are used to acquire the participant’s
principal dwelling unit or five (5) years if the proceeds are used for any other
purpose. All loans must be paid in monthly installments of principal and
interest, and all loans will become due and payable immediately 90 days after
termination of the participant’s employment with the Employer;


        (3)        Each loan will be evidenced by a promissory note executed by
the participant in favor of the Trust. Failure to repay the note in accordance
with its terms will constitute an event of default;


        (4)        Each loan will be secured by the assignment of 50% of the
interest in and to the participant’s accounts. Upon default by the borrower and
failure to cure the default by the end of the plan year, the Trustee will report
the default as provided below, but will not enforce the security agreement until
the borrower is eligible for a distribution under the Plan and then the
promissory note will be included as part of the distribution of benefits;


        (5)        Each loan will bear interest at a rate determined by the
Trustee to be representative of rates charged by commercial lending institutions
for comparable loans;


        (6)        No distribution of benefits will be made to or on behalf of a
participant unless and until all loans to the participant have been repaid or
the participant’s promissory note is included as part of the benefits; and


        (7)        The participant will be responsible for repayment of the
participant’s loans. A loan will be in default if the participant fails to pay
in accordance with the terms of the note and the loan will be in default at the
end of the calendar quarter following the quarter in which a scheduled payment
is not made.


--------------------------------------------------------------------------------

        The Trustee will report the default as a distribution and issue IRS Form
1099-R to the participant. If, however, the participant whose loan is in default
was on an unpaid leave of absence for not longer than one year, the loan will
not be reported as a distribution as long as the loan is repaid within five (5)
years of the date on which made and payments after the leave ends are equal to
or greater than those required under the terms of the original loan.


        3.        This Amendment will be effective as of January 1, 2008.


        IN WITNESS WHEREOF, the parties have caused this Third Amendment to be
executed this ___ day of ____________, 2008.

INTEGRATED METAL TECHNOLOGY, INC.


By
      ——————————————
Its
       ——————————————

